         Case 2:20-cv-11644-LJM-RSW ECF No. 21, PageID.307 Filed 01/21/21 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Eastern District
                                             __________ Districtofof
                                                                  Michigan
                                                                     __________


        MICHIGAN CUSTOM MACHINES, INC.                         )
                             Plaintiff                         )
                                v.                             )      Case No. 2:20-cv-11644
        AIT WORLDWIDE LOGISTICS, INC. et al.                   )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Defendant AIT WORLDWIDE LOGISTICS, INC.                                                                       .


Date:          01/21/2021                                                               /s/ Laura D. Castner
                                                                                         Attorney’s signature


                                                                                         Laura D. Castner
                                                                                     Printed name and bar number

                                                                                     Mazzola Lindstrom LLP
                                                                               1999 Avenue of the Stars, Suite 1100
                                                                                     Los Angeles, CA 90067
                                                                                               Address

                                                                                  Laura@mazzolalindstrom.com
                                                                                            E-mail address

                                                                                          (310) 694-8585
                                                                                          Telephone number



                                                                                             FAX number
